                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


CASSANDRA HAYMAN                                                                      PLAINTIFF

                                                                   NO. 3:18CV00199-NBB-JMV

NANCY BERRY HILL
Commissioner of Social Security                                                    DEFENDANT


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Upon consideration of the record of this case, the Court finds that the Report and

Recommendation (“R&R”) of the United States Magistrate Judge dated April 25, 2019, was on

that date duly filed; the parties were duly notified; more than fourteen days have elapsed since

notice of said R&R; and no objection thereto has been filed or served by any party. The Court is

of the opinion that the R&R should be approved and adopted as the opinion of the Court.


       It is, therefore, ORDERED:


       1. That the R&R of the United States Magistrate Judge dated April 25, 2019, is, hereby,

approved and adopted as the opinion of the Court.
       2. That Plaintiff’s motion for attorney fees [19] is granted in part, and the Acting

Commissioner is directed to promptly pay Plaintiff $3,626.34 in attorney fees for the benefit of

her counsel.


        This, the 16th day of May, 2019.



                                                             /s/ Neal Biggers
                                                             U. S. DISTRICT JUDGE
